Citation Nr: 0000680	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD) as a residual of shell 
fragment wounds (SFW), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chronic 
lumbosacral strain as a residual of SFW, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1965 
to February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1997 rating determination by the Albuquerque, New 
Mexico, Regional Office (RO).

As originally developed for appeal, the veteran's claims 
included the additional issue of a compensable evaluation for 
non-ossifying fibroma as a residual of SFW, scar, left lower 
leg.  However, the veteran indicated at his June 1999 travel 
board hearing that he did not wish to pursue an increased 
evaluation for this disability and the issue was withdrawn.


FINDINGS OF FACT

1.  The veteran's COPD is currently manifested by pulmonary 
function test results of FEV-1 at 78 percent predicted and 
FEV-1/FVC at 93 percent.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by pain, moderate limitation of motion and mild 
paravertebral muscle spasms.  There is no demonstrable 
evidence of arthritis on X-ray examination.  

3.  The veteran's scars are well healed and essentially 
asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for chronic COPD 
as a residual of SFW have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.97, 4.118 Codes 
6604 and 7805 (1999).  

2.  The criteria for an increased evaluation for chronic 
lumbosacral strain as a residual of SFW have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.71a, 4.118 Codes 5295 and 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran sustained shell 
fragment wounds to the left anterior chest wall and the 
lumbosacral region.  In October 1970, service connection was 
established for scars of the lumbosacral region.  In 
September 1989, service connection was established for scars 
of the anterior chest wall.  Noncompensable evaluations were 
assigned to each disability.  

The veteran filed his current claim for increase in January 
1997.  VA and private treatment records from November 1995 to 
January 1997 primarily show treatment for an unrelated heart 
disorder.  

On VA examination in August 1997, the veteran reported that 
in 1993 he began having episodes of shortness of breath, 
wheezing and productive cough diagnosed as COPD.  He has been 
on multiple inhalers since that time, but continues to have 
symptoms on a daily basis.  He complained of shortness of 
breath mostly on minimal exertion but not at rest.  He gave a 
history of heavy smoking for 30 years and currently smokes 
one pack of cigarettes per day.  The veteran also complained 
of daily lumbosacral spine pain which increases with 
prolonged walking and sitting or with stooping or bending 
forward.  Examination of the lungs revealed scattered rhonchi 
and wheezes throughout all lung fields.  The point of maximal 
impulse was in the fifth intercostal space in the 
midclavicular line.  There were no murmurs or gallops.  The 
veteran's pulse was 72 per minute and respiration was 20 per 
minute.  Pulmonary function tests (PFT) showed a moderately 
severe decrease in vital capacity and mild airflow 
obstruction.  There was significant improvement in flow rates 
with bronchodilation.

Examination of the active and passive range of motion of the 
lumbar spine revealed forward flexion limited to 85 degrees, 
backward extension to 10 degrees, right lateral flexion to 20 
degrees and left lateral flexion to 15 degrees.  Right 
rotation was limited to 20 degrees and rotation to the left 
was limited to 25 degrees.  Pain was visibly manifested in 
the lumbar spine at 90 degrees of flexion, and ending at 85 
degrees and beginning at 15 degrees of extension and ending 
at 10 degrees.  The examiner noted that on acute flare-ups of 
pain, there was probably 25 percent less range of motion in 
the lumbar spine, but that it was impossible to give exact 
degrees.  Further examination revealed mild paravertebral 
muscle spasms.  There were no postural abnormalities, fixed 
deformities or neurological abnormalities and X-rays of the 
lumbar spine were negative.  The scars were described as well 
healed and unremarkable.

A subsequent PFT in March 1998 showed FEV-1 (forced 
expiratory volume in one second) of 78 percent predicted and 
FVC (forced vital capacity) of 73 percent.  The ratio of FEV-
1 to FVC (FEV-1/FVC) was 93 percent.  The diagnosis was 
chronic moderately severe COPD, probably mostly bronchitis 
and not excluding emphysema.  There was improvement following 
bronchodilator use.

In an addendum dated in December 1998, the examiner concluded 
that injury to the lower back could cause chronic lumbosacral 
strain or traumatic degenerative arthritis.  The examiner 
also concluded that COPD could be caused from smoking as well 
as from chest trauma.  

In February 1999, the RO expanded the grants of service 
connection to include chronic COPD and lumbosacral strain as 
residuals of SFW and increased the ratings to 10 percent and 
20 percent, respectively.

In June 1999, the veteran, accompanied by his representative, 
presented testimony at a hearing before a Traveling Member of 
the Board.  He testified climbing steps, walking more than a 
block, and the heat of the day causes shortness of breath.  
He also testified that his VA physician indicated that his 
symptoms could possibly be attributed to a nonservice 
connected heart problem.  With respect to the lumbar spine 
the veteran testified that he has significant limitation of 
motion due to pain and that prolonged sitting causes 
discomfort.  He also testified that pain radiates from the 
buttocks into the left leg and that he uses a cane due to 
left leg weakness.  The veteran testified that Flexeril helps 
but that he does not like to take it because of the side 
effects.  

Analysis

The Board finds that the veteran's claims for increased 
ratings for COPD and lumbosacral strain, as SFW residuals, 
are well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented claims that are plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1991); Proscelle v. Derwinski , 2 Vet.App. 269 
(1992).  Where, as in this case, an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55, 58 (1994).

I.  COPD

Under Code 6604, a 10 percent rating is warranted for chronic 
COPD when there is a FEV-1 of 71 to 80 percent predicted, or 
FEV-1/FVC of 71 to 80 percent, or DLCO (SB) 66 to 80 percent 
predicted.  A 30 percent rating is warranted when there is a 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is warranted when there is a FEV-1 of 40 to 55 
percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO 
(SB) of 40 to 55 percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted for COPD 
manifested by FEV-1 less than 40 percent of predicted value, 
or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Code 6604 (1999).

The rating criteria are for the most part based on pulmonary 
function testing results.  The most recent VA pulmonary 
function testing in March 1998 shows the FEV-1 was recorded 
as 78 percent and the FVC was 73 percent.  The ratio of FEV-1 
to FVC is 93 percent.  Therefore, a 30 percent disability 
evaluation is not warranted as there is no evidence that the 
veteran had an FEV-1 of 56 to 70 percent of the predicted 
value or FEV-1/FVC of the same.  In this case, the pulmonary 
function tests indicate that the veteran is properly rated as 
10 percent disabling.  


II.  Lumbosacral strain

The veteran's lumbar spine is rated under Code 5295 for 
lumbosacral strain.  A 20 percent rating requires lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  For 
40 percent under this code, lumbosacral strain must be severe 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a Code 5295 (1999).

After a thorough review of the record, the Board concludes 
that the veteran's low back disorder is appropriately rated 
as no more than 20 percent disabling. There is no objective 
evidence of listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion, and muscle spasm 
on extreme forward bending.  In view of these findings and 
the lack of evidence to establish symptomatology such as to 
meet the criteria for an increased disability evaluation, the 
veteran's low back disorder is most appropriately rated as 20 
percent disabling.

The Board has also considered the applicability of other 
diagnostic codes for appropriately rating the service-
connected lumbar spine disability and notes that based solely 
on objective measurements of limitation of motion, the 
veteran would warrant only a 20 percent evaluation.  The 
March 1998 VA examination showed forward flexion and 
extension of the lumbar spine were to 85 degrees and 10 
degrees, respectively.  Lateral flexion was to 15 degrees on 
the left and 20 degrees on the right.  These findings reflect 
moderate, but not more than moderate, limitation of lumbar 
motion.  38 C.F.R. § 4.71a, Code 5292 (1999).  There is also 
no evidence of significant neurological involvement.  
Although the veteran testified regarding radiation of pain 
into the lower left extremity it does not substantiate that 
his lumbar spine disability is reflective of severe 
intervertebral disc syndrome, the criteria for the next 
higher evaluation of 40 percent under Code 5293.  38 C.F.R. 
§ 4.71a, (1999).  

Therefore, the Board concludes that the manifestations of the 
veteran's service connected lumbosacral strain do not support 
an increased evaluation, greater than the currently assigned 
20 percent disability evaluation under Diagnostic Codes 5292, 
5293 or 5295.

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, here 
the current 20 percent rating adequately compensates the 
veteran for his limitation of motion and functional loss.  
The Board notes that further restrictions due to pain noted 
on VA examination in March 1998, i.e., painless flexion to 85 
degrees and painless extension to 10 degrees, still reflect 
no more than moderate limitation of motion.  Even with 
consideration of factors such as pain and exacerbation on 
use, severe limitation of motion, severe lumbosacral strain, 
or severe disc disease is not shown.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet.App. 194 (1997).

Lastly, the veteran's service-connected scars are currently 
rated under 38 C.F.R. § 4.118, Code 7805 based on limitation 
of function of the part affected.  The affected areas include 
the left anterior chest wall and the lumbosacral spine 
region. There is no evidence indicating that the scars are 
anything other than well healed and asymptomatic and the 
veteran has not reported any symptomatology related to his 
scars.  Also, there is no indication that the scars 
themselves limit any function of the body parts affected. 
Accordingly, separate ratings are not warranted based on 
evaluation of the veteran's SFW scars.

In making its determination, the Board has considered the 
veteran's contentions, which are considered credible insofar 
as the veteran described his current symptoms and beliefs 
that his service-connected disabilities are more disabling 
than currently rated.  However, the veteran is not competent 
to testify as to matters requiring medical expertise.  See 
e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The competent evidence in this case does not provide a basis 
for favorable action on the veteran's claims.

The Board therefore finds that a preponderance of the 
evidence is against the claims for increased ratings and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1999).



ORDER

Entitlement to an increased evaluation for COPD as a residual 
of SFW is denied.

Entitlement to an increased evaluation for lumbosacral strain 
as a residual of SFW is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

